Citation Nr: 0637908	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  05-10 558A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a esophagus 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a skin disorder 
other than chlorance or a skin rash.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
chloracne/skin rash.

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.

7.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
heart disorder.

8.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
stomach disorder.

9.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from September 1958 to 
December 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  One issue has been withdrawn by the 
veteran.     

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In November 2005, the veteran requested a videoconference 
hearing before the Board.  A hearing was scheduled in 
November 2006.  That month, prior to the hearing, the veteran 
declined the videoconference hearing, preferring to wait for 
a future visit by the Board to the RO.     

Accordingly, in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
action:

The RO should schedule the veteran for a 
Travel Board hearing in the order that 
the request was received.  After a 
hearing is conducted, or if the veteran 
withdraws his hearing request or fails to 
report for the scheduled hearing, the 
claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



